 

 

“os FILED nen
“, AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) . : , i tae? Page 1 of |

UNITED STATES DISTRICT COWRT JUL 29 2019
SOUTHERN DISTRICT OF CALIFORNIA | crerk us pistRICT COURT
SOUTHERN RISTRICT OF GALI RNIA

 

United States of America
oy,

 

Alvaro Agustin Munoz-Ahumada Case Number: 3:19-mj-22969

Frank Torres Morell

. PDejendant’s Attorney
REGISTRATION NO. -86725298

THE DEFENDANT:
XJ pleaded guilty to count(s) 1 of Complaint

C was found guilty to count(s)

 

 

 

after a plea of not guilty.

Accordingly, the defendant i 1s adjudged guilty of such count(s), which involve the following offense(s):
Title & Section ' Nature of Offense — , Count Number(s) |
8:1325 ILLEGAL ENTRY (Misdemeanor) me

o The defendant has been found not 3 guilty on count(s) _ |
Lo Count(s) ee dismissed on the motion of the United States.
IMPRISONMEN’ T.

The defendant i 1s hereby committed to the custody of the United States Bureau. of Prisons to be
imprisoned for a term of:

rf TIME SERVED oOo. days

X Assessment: $10 WAIVED & F ine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant s economic circumstances,

Friday, July 26, 2019
Date of Imposition of Sentence

 

 

a yl | , .
Received bine, 7 Michael J. Seng —
pusM . HONORABLE MICHAEL J. SENG ©

UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | | ; | | | -3:19-mj-22969

 

 
